Citation Nr: 1413306	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  13-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 16, 1970 and from February 18, 1970 to February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran has expressly filed a claim of service connection for PTSD.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as the evidence of record contains diagnoses for other acquired psychiatric disabilities to include depression and adjustment disorder and the RO considered service connection for an acquired psychiatric disorder to include PTSD in its December 2012 Statement of the Case (SOC).  

With respect to the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Board notes that that claim has not been the subject of a prior final denial.  As such, it is properly characterized as an original claim.  See, Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Accordingly and in light of the Board's decision to reopen the claim for entitlement to service connection for PTSD, the issues on appeal have been recharacterized as set forth on the title page above.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals the documents in the Virtual VA file are duplicative of the evidence in the paper claims file.  



FINDINGS OF FACT

1.  In an unappealed August 2007 rating decision, the RO denied service connection for PTSD.  

2.  Evidence received since the August 2007 rating decision is not redundant or cumulative and relates to unestablished facts necessary to substantiate the issue.  

3.  The Veteran has not had DSM-IV compliant PTSD diagnosis at any time since or contemporaneous to the filing of his claim of entitlement to service connection for PTSD.  

4.  The evidence of record shows that the Veteran does not have an acquired psychiatric disorder with onset during active service or caused by his active service.  


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  

2.  The criteria for reopening a claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304(f) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations as it relates to reopening.  However, consideration of the merits of such claim requires full consideration of VA's duties to notify and assist consistent with the VCAA.  

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  In the present case, the RO provided the required notice to the Veteran in a letter sent to him in September 2010 that provided general notice with regard to his claim to entitlement to service connection for PTSD, what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  VA has also considered a private evaluation submitted by the Veteran.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded two VA examinations, in October 2010 and December 212 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that these examinations were inadequate for establishing service connection.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's entitlement to service connection for an acquired psychiatric disorder to include PTSD, as they include interviews with the Veteran, a review of the record, and full physical examinations.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and no further examination is necessary.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Reopening

The RO determined that the Veteran's August 2010 claim for entitlement to service connection for PTSD was subject to a prior final denial dated August 2007 and that new and material evidence had been submitted since that final decision sufficient to reopen the claim for a review on the merits.  The Board has an obligation to make an independent determination of its jurisdiction, regardless of the findings or actions of the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In the August 2007 rating decision, the RO denied the Veteran's claim for service connection for PTSD because the evidence of record did not show a diagnosis of PTSD or an in-service stressor.  The Veteran was advised of the RO's decision, and of his appellate rights, by a letter dated August 2007.  The record reflects that the Veteran did not timely appeal the August 2007 rating decision.  See 38 U.S.C.A. § 7105(b)(1) (West 2002).  Therefore, that rating decision became final, and the claim will not thereafter be reopened or allowed.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  The exception to this rule against reopening is that if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  "New and material evidence" is defined as evidence not previously submitted to agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, evidence added to the record since the August 2007 rating decision includes VA treatment records from April 2007 to August 2011 which include treatment for PTSD symptoms and an October 2011 psychiatric evaluation by a private physician diagnosing the Veteran with PTSD and attributing his PTSD symptoms to fear of hostile military activity while in service.  This evidence was not before the RO when the Veteran's claim was denied in August 2007.  When considered with the previous evidence of record, this evidence relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for PTSD, namely an in-service stressor and a current diagnosis of PTSD.  It is therefore new and material evidence. The claim must be reopened.  



III.  Service Connection

The Veteran seeks to establish service connection for any acquired psychiatric disorder, to include PTSD, based on his military service in Vietnam, where he encountered mortar attacks and hostile enemy fire.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that a claimed in-service stressor occurred; and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

In the present case, the evidence of record does not establish that the Veteran has a current medical diagnosis of PTSD.  VA treatment records dated May 2007 revealed a positive PTSD screen, and a psychiatrist noted that the Veteran's history and symptoms were compatible with a PTSD diagnosis.  Follow-up VA treatment records included diagnosis of PTSD made by a nurse practitioner.  (See VA treatment records dated November 2007, December 2007, February 2008, October 2008, July 2009, February 2010 and August 2010).  A September 2010 letter from the Biloxi Vet Center noted that a diagnosis of chronic PTSD was warranted, based on the Veteran's exposure to traumatic stressors in Vietnam, overall pattern of self-report, continued presenting issues, post military history, and objective data gathered from the Mississippi scale of PTSD.  

A VA examination dated October 2010 noted the Veteran's night sweats four or five times a week, problems with angering quickly, and being bothered by loud noises.  A mental status examination revealed normal findings.  The examiner concluded that though the Veteran produced a trauma symptom inventory suggesting problems being anxious, all other symptoms were within normal limits.  The examiner noted that the Veteran appeared to greatly overreport or magnify his problems.  The Veteran did not report significant re-experiencing symptoms or symptoms of avoidance.  The examiner noted that PTSD was not diagnosed because the Veteran's documented mental health history and the results of objective testing did not conform to DSM-IV Guidelines for the diagnosis of PTSD.  The examiner noted that the Veteran did not report a consistent symptom pattern that met the full criteria under the DSM-IV during the clinical interview.  Furthermore, the examiner noted while the Veteran was treated for PTSD, there was no evidence in published empirical literature that a diagnosis of PTSD was at least as likely as not to be valid just because one received treatment associated with it.  The examiner noted that he could find no evidence that the Veteran had objective testing performed.  The examiner identified no psychiatric diagnoses.  

The Veteran submitted an October 2011 report from a private psychologist following an evaluation that was conducted over the telephone.  The psychologist noted VA treatment records indicating a diagnosis of PTSD.  The Veteran reported a tendency to isolate, trouble sleeping, and thoughts of his military service making him uncomfortable.  The Veteran also reported increasing problems with anxiety and depressed mood, sometimes experiencing sadness which led to suicidal thoughts.  He also noted he was more irritated than in the past.  The psychologist noted marginal judgment and insight responses.  The psychologist confirmed the Veteran's primary diagnosis of PTSD, assigned by VA, and noted it was as likely as not caused by fear of hostile military activity while serving in Vietnam.  The psychologist found the Veteran's PTSD to be moderate, impacting his ability to function with full effectiveness in the community and workplace.  Diagnoses included PTSD, depressive disorder and anxiety disorder with moderate stressors. 

Finally, in a VA examination dated December 2012, the examiner reported that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner noted that if symptoms were present, they were transient and expectable reactions to psychosocial stressors and that the Veteran had no more than slight impairment in social, occupational, or school functioning.  The examiner noted that results of objective testing with trauma symptoms inventory were invalid due to overendorsement of symptoms.  A mental status examination revealed normal findings.  The examiner concluded that the Veteran did not meet the DSM-IV diagnostic criteria for the diagnosis of PTSD based on objective test results and a diagnostic clinical interview.  The examiner also noted that there was no objective evidence or data to support a diagnosis of PTSD at that time.  The examiner noted that a review of the Veteran's mental health records indicated that his PTSD diagnosis was secured over the phone by an out-of-state psychologist, who diagnosed the Veteran without seeing him personally and without valid objective PTSD testing.  The examiner noted that the results of this testing were invalid, as the Veteran overendorsed symptoms.  Furthermore, the examiner noted that the Veteran endorsed different symptoms at this evaluation than at his last evaluation.  The symptoms now endorsed were not sufficient to meet the diagnostic criteria for PTSD.  The examiner based her opinion on an extensive review of the Veteran's claims file, VA treatment records, objective testing from her examination of the Veteran, subjective reported level of symptoms, DSM-IV diagnostic criteria, diagnostic clinical interview, and her own training and experience.  The examiner noted that she did not discuss the stressors of PTSD diagnostic criteria in her report because no diagnosis of PTSD was made.  

Based on the evidence of record, the Board finds that the Veteran does not have a present diagnosis of PTSD that conforms with the DSM-IV.  As discussed above, the PTSD diagnosis found in the VA treatment records are based on the Veteran's history, compatible symptomatology, and the Mississippi Scale.  There is no indication that the DSM-IV criteria were used to make a diagnosis.  Furthermore, the private psychological evaluation further relied on the Veteran's report of symptomatology and was conducted over the telephone.  The private psychologist noted that his diagnosis of PTSD was based on that assigned by the VA treatment records.  His report contains no mention of DSM-IV diagnostic criteria.  

The Board finds the two VA examinations more probative evidence of the Veteran's lack of a PTSD diagnosis, as the examination reports directly address the DSM-IV criteria in concluding that the Veteran's symptoms do not conform to a PTSD diagnosis thereunder.  Furthermore, they included consideration of the Veteran's medical history and treatment, including the VA treatment records and private psychological evaluation, and were based on an in-person interview with the Veteran.  

Based on the evidence of record, the Board finds that the Veteran does not have a present diagnosis of PTSD that conforms with the DSM-IV, as required by 38 C.F.R. § 3.304(f).  The evidence shows that the diagnosis of PTSD the Veteran received was based on an overendorsement of symptoms and not on the DSM-IV criteria.  While the Veteran is competent to speak to the psychological symptoms he has experienced since service, the Board finds that he is not competent to attribute those symptoms to a PTSD diagnosis under the DSM-IV criteria.  He has not demonstrated that he is an expert when it comes to diagnosing psychological conditions; he is therefore a layperson in this regard.  The regulation governing service connection for PTSD explicitly requires medical evidence of a diagnosis, as discussed above.  The Veteran, as a layperson, cannot provide such specialized medical information.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran is not competent to provide a PTSD diagnosis.  Therefore, the preponderance of the evidence supports a finding that the Veteran does not have a current diagnosis of PTSD that conforms with the DSM-IV and service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (holding that in the absence of proof of a present disability there can be no valid claim).  

As discussed in the Introduction, the Veteran's claim was broadened to include consideration of any acquired psychiatric disorder, to include PTSD, consistent with Clemons, 23 Vet. App. at 5.  The October 2011 private psychological evaluation pointed to a history of anxiety and depression and included diagnoses of depressive disorder NOS and anxiety disorder NOS.  However, the Veteran's VA treatment records contained a diagnosis of adjustment disorder in April 2007, prior to the Veteran's PTSD diagnosis, as well as negative depression screens in February 2008, February 2009 and December 2010.  In the September 2010 letter from the Veteran's counselor at the Biloxi Vet Center, the only diagnosis mentioned is PTSD.  The October 2010 VA examiner provided no psychiatric diagnoses, and the December 2012 examiner provided a diagnosis of cannabis dependence, based on the Veteran's history of marijuana use that began when the Veteran was in high school.  Under 38 U.S.C.A. § 105(a), direct service connection for drug use is precluded as a matter of law.  

The Board finds that the private psychologist's diagnoses of depressive disorder and anxiety disorder were based on an inaccurate assessment of the Veteran's VA treatment history.  The VA treatment records contain several negative depression screenings, as noted above, and no diagnoses of anxiety and depression as the private psychologist claimed.  Additionally, as explained by the VA examiner in December 2012, the private psychological evaluation was based on an overendorsement of symptoms by the Veteran and a telephone interview.  Therefore, the Board affords the private psychologist's diagnoses little probative weight.  

Furthermore, the diagnosis of adjustment disorder made by the VA treatment facility was made prior to the Veteran being evaluated for PTSD.  In August 2010, the Veteran's VA treatment records listed adjustment disorder as an "inactive problem," and the psychiatric symptoms he reported were attributed to a diagnosis of PTSD.  Thus, the Board finds that the Veteran has not been diagnosed with adjustment disorder during the time period on appeal, beginning with his claim of August 2010.  Thus, the Board finds that the evidence of record is against a finding that the Veteran has an acquired psychiatric disorder.  The psychiatric symptoms shown by the record have been attributed to PTSD, though such diagnosis does not conform to the DSM-IV. 

Because the preponderance of the evidence is against a finding that the Veteran has PTSD, under the DSM-IV criteria, or another acquired psychiatric disorder currently, the Veteran's claim fails to meet the first element of service connection, and his claim must be denied.  See Brammer, supra.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The Veteran's claim of entitlement to service connection for PTSD is reopened.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


